OPINION
By THE COURT
The above-entitled cause is now being determined on appellee’s motion for. an order dismissing the appellant’s appeal for claimed non-compliance with Rule 7 of the rules of court.
Specifically, the ground of motion is based on failure of appellant to file assignments of errors within rule day as required by .§32223-21 GC, and Rule 7 of the adopted orders of the Appellate Courts. Our court has passed on the identical question in the case of Green v Korns, reported in Vol. 25 Abs p. 468. In the above cited case we made the statement that the -failure to file assignments of error was grounds for dismissal but in the exercise of our discretion we did not dismiss. This is clearly set forth in the above cited section §3.2223-21 GC:
“Failure to file such briefs and assignments of error within the time prescribed by the court rules shall be cause for dismissal of such appeal.”
The preparing and filing of assignments of error are not jurisdictional requirements. §12223-4 GC expressly so provides “if being duly perfected, no appeal shall be dismissed without notice to the appellant and no step required to be taken subsequent to the perfection of the appeal shall be deemed to be jurisdictional.” Since our determination of the case of Green v Korns, supra, we have had the identical question before us in other cases. In each instance we have stated that we would not dismiss where from an examination of the briefs it was readily ascertainable as to the claimed ground of errors.
It is our understanding that Courts of Appeals in other districts within the state have been following the same liberal rule that we have, although so far as we are advised no cases.have been reported. There may come a time in the future when the rule requiring preparing and filing assignments of error will, be strictly enfomed, the same as our court is doing relative to filing of briefs. At the’ present time we decline to enter an order of dismissal under the facts of the instant case. We feel such action would be too drastic.
The m-otion for dismissal will be overruled.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.